UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7481


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDDIE MOBLEY, a/k/a Eddie Country,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:92-cr-00018-MOC-15)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Mobley, Appellant Pro Se. Jennifer Lynn Dillon, Assistant
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddie   Mobley     appeals    the    district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and

find   no   reversible    error.     Accordingly,     we    affirm    for    the

reasons stated by the district court.            United States v. Mobley,

No. 3:92-cr-00018-MOC-15 (W.D.N.C. Aug. 16, 2012).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    this     court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2